                         UNITED STATES BANKRUPTCY COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

In re: NEW YORK CITY VACATIONS, INC., :              Chapter 7
            Debtor(s),                :              Case Number 5:20-bk-01790

                        MOTION FOR ADMINISTRATIVE CLAIM

       AND NOW COMES THE MARKET STREET PARTNERSHIP, by and through their

attorneys, FISHER CHRISTMAN, with Motion for Administrative Claim and in support thereof

aver(s):

       1.      Movant is THE MARKET STREET PARTNERSHIP (“Movant”), a Pennsylvania

general partnership with a business address of 300 Market Street, Kingston, Pennsylvania 18704,

but a mailing address of 140 Maffett Street, Plains, PA 18705.

       2.      Debtor NEW YORK CITY VACATIONS, INC., “NYCV” filed the above-captioned

Chapter 7 Bankruptcy Case on June 10, 2020.

       3.      At the time, NYCV occupied a rented premises known as 300 Market Street,

Kingston, Pennsylvania 18704 (“the premises.”).

       4.      NYCV rented the premises from Movant for $6,497.50 per month.

       4.      The Trustee and Debtor occupied the premises for the months of July and August

of 2020.

       5.      The occupancy of the premises by Trustee allowed the Trustee to efficiently

access the records of the Bankruptcy Estate and thereby marshal assets for the benefit of the

Bankruptcy Estate.

       6.      11 U.S.C. 503(a) authorizes Movant to “file a request for payment of an

administrative expenses.”




Case 5:20-bk-01790-HWV         Doc 98 Filed 05/13/21 Entered 05/13/21 16:25:27                  Desc
                               Main Document    Page 1 of 2
       7.      11 U.S.C. 503(b) provides that, “after notice and a hearing, there shall be allowed

administrative expenses [for] the actual, necessary costs and expenses of preserving the estate.”

       8.      Occupancy/Rental of the premises of constituted an “actual, necessary costs

and[/or] expenses of preserving the estate.”

       9.      Movant has sought the concurrence of both the Trustee and Debtor in this Motion.

       10.     Both the Trustee and Debtor indicated their concurrence in this Motion.

       WHEREFORE, THE MARKET STREET PARTNERSHIP pray(s) this Honorable Court for

an Order that GRANTS this Motion for Administrative Claim in the amount of $12,995,

authorizes the Trustee, in due course of the Trustee’s administration of the Bankruptcy Estate, to

distribute $12,995 to THE MARKET STREET PARTNERSHIP, and for such other and further relief

as the Honorable Court deems just and appropriate.

                                               FISHER & CHRISTMAN

                                      By:       /s/ J. Zac Christman               _
                                               J. Zac Christman, Esquire
                                               Attorney for Debtor(s)
                                               530 Main Street
                                               Stroudsburg, PA 18360
                                               (570) 234-3960, fax: (570) 234-3965
                                               zac@fisherchristman.com




Case 5:20-bk-01790-HWV         Doc 98 Filed 05/13/21 Entered 05/13/21 16:25:27                Desc
                               Main Document    Page 2 of 2
